United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Lewis, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1470
Issued: June 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 6, 2010 appellant, through her representative, filed a timely appeal from a
December 22, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
June 12, 2008.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging an injury in the
performance of duty on April 23, 2002, when her right knee was struck while getting on a
forklift. The Office accepted the claim for right knee contusion, right torn medial meniscus and
1

5 U.S.C. § 8101 et seq.

right knee degenerative joint disease. Appellant underwent arthroscopic right knee surgery on
July 9, 2002 and May 6, 2003. On July 10, 2007 she underwent a unicompartment arthroplasty
of the right knee. Appellant returned to a full-time, light-duty position on October 9, 2007.
On June 13, 2008 appellant filed a claim for compensation (Form CA-7) commencing
June 12, 2008. In a treatment note dated June 12, 2008, Dr. W. Brandt Bede, the attending
orthopedic surgeon, indicated that appellant was seen for a follow-up from her surgery, and he
stated “no improvement has been noted over time. He reported that appellant had persistent pain
during the day and at night, making it very difficult for her to continue working or be active.
Dr. Bede provided results on examination, diagnosed status post unicompartment knee
replacement and stated, “no work.” In a note dated June 24, 2008, he stated that appellant was
taken off work due to increasing right knee pain, and at the present time she was unable to walk,
sit or stand without discomfort.
In a report dated August 14, 2008, Dr. Bede stated that appellant was being treated for an
employment-related torn medial meniscus and acceleration of osteoarthritic changes that were
treated by knee replacement surgery. He stated that appellant had a tumultuous postoperative
recovery and x-rays revealed advanced arthritic changes in the right knee. Dr. Bede opined that
appellant was totally disabled.
By decision dated August 22, 2008, the Office denied the claim for compensation
commencing June 12, 2008. It found that the medical evidence from Dr. Bede was not sufficient
to establish the claim.
On September 19, 2008 appellant requested a hearing before an Office hearing
representative. A hearing was held on January 14, 2009. Following the hearing, appellant
submitted a July 30, 2008 report from Dr. Bede. In this report, Dr. Bede explained that she could
not return to her date-of-injury position or her light-work position because she was significantly
limited in sitting, standing, walking, ascending and descending stairs due to her ongoing knee
pain. Appellant also submitted a February 13, 2009 report from Dr. Bede, who stated that since
surgery appellant had increasing knee pain. He stated that x-rays of that date revealed loosening
of the tibial compartment and appellant would be scheduled for removal of the unicompartmental
knee replacement and conversion to a full total knee replacement. Dr. Bede further stated that
appellant’s “time loss has been discontinued six to eight months ago. Retroactively it should be
reinstated because her ongoing pain is most likely related to gradual and now obvious loosening
of the tibial component.”
By decision dated April 28, 2009, an Office hearing representative remanded the case for
further development. The hearing representative found the reports from Dr. Bede sufficient to
require further development.
The Office referred the case to Dr. Clarence Fossier, an orthopedic surgeon selected as a
second opinion physician. In a report dated July 14, 2009, Dr. Fossier reviewed the medical
evidence of record.2 In response to a question as to objective findings showing a worsening
condition on June 12, 2008, he stated that appellant had undergone a right knee arthroplasty and
2

There is no indication that Dr. Fossier examined appellant.

2

there was radiographic evidence of loosening of the tibial compartment. In response to a
question regarding documented worsening for the light-duty job, Dr. Fossier responded, “Yes.
The claimant is having increased pain with any increased activity which would have prevented
her from working any condition [sic] regardless of the description.”
Appellant underwent a right total knee replacement on August 4, 2009, which was
performed by Dr. Edward. A. Posuniak Jr., an osteopathic physician.
By decision dated August 5, 2009, the Office found that appellant had established a
recurrence of disability commencing February 13, 2009. As to the claim for compensation from
June 12, 2008 to February 12, 2009, it found the medical evidence did not establish a change in
the employment-related condition.
Appellant again requested a hearing before an Office hearing representative. By decision
dated November 3, 2009, the hearing representative remanded the case. The hearing
representative found the Office should clarify Dr. Fossier’s opinion as it was unclear regarding
disability commencing June 12, 2008.
In a report dated December 1, 2009, Dr. Fossier noted the August 14, 2008 report from
Dr. Bede regarding arthritic changes and a September 10, 2008 note as to a failed arthroplasty.
He stated that he would “consider this an ongoing process and not one that specifically started on
June 12, 2008.” Dr. Fossier stated that there was no evidence, other than Dr. Bede’s opinion,
that would have prevented appellant from continuing to work at her light-duty assignment. He
also stated that there was no indication that any medication would have prevented appellant from
working.
By decision dated December 22, 2009, the Office denied the claim for compensation
from June 12, 2008 to February 12, 2009. It found the weight of the evidence was represented
by Dr. Fossier.
LEGAL PRECEDENT
The Office’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”3

3

20 C.F.R. § 10.5(x).

3

When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show either a change in the nature and extent of the injury-related condition or a
change in the nature and extent of the light-duty requirements.4 To establish a change in the
nature and extent of the injury-related condition, there must be probative medical evidence of
record. The evidence must include a medical opinion, based on a complete and accurate factual
and medical history, and supported by sound medical reasoning, that the disabling condition is
causally related to employment factors.5
The Act provides that, if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make the examination.6
The implementing regulations further explains however that, if the medical evidence
supporting one conclusion is more consistent, logical and well reasoned than evidence
supporting a contrary conclusion, the Office will use the conclusion that is supported by the
weight of the medical evidence as the basis for awarding or denying further benefits.7
ANALYSIS
On appeal, appellant’s representative alleges that, as appellant’s right knee replacement
of August 4, 2009 was employment related, her disability preceding the surgical procedure was
causally related to the accepted employment injury.
In this case, Dr. Bede, appellant’s attending orthopedic surgeon, since June 2002, opined
that appellant was disabled due to an employment-related right knee condition as of
June 12, 2008. He noted arthritic changes in the knee and stated that there was increased pain in
the right knee which rendered appellant disabled due to restricted sitting, standing, walking and
stair climbing. Dr. Bede also indicated that the loosening of the tibial compartment,
demonstrated by x-rays dated February 13, 2009, would have been a gradual process, causing
right knee pain.
Dr. Fossier, the second opinion physician, conducted a medical records review of
appellant’s knee injury and treatments. He neither physically examined appellant nor took an
oral history from her. Dr. Fossier’s report mainly consists of a recitation of Dr. Bede’s extensive
record of his treatment of appellant. In response to the Office’s question as to whether there
4

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman , 38 ECAB
222 (1986).
5

Maurissa Mack 50 ECAB 498 (1999).

6

5 U.S.C. § 8123.

7

20 C.F.R. § 10.502 (1999)

4

were any objective findings to support a worsening of appellant’s right knee condition that
occurred specifically on June 12, 2008, he stated in his July 14, 2009 report that appellant had
undergone a unicompartmental arthroplasty of her right knee, there was radiographic evidence of
loosening of the tibial component, and that appellant was not doing well with arthritic changes of
the patellofemoral and lateral compartments of the knee. Upon further questioning as to whether
the documented worsening would have prevented appellant from working, Dr. Fossier stated that
appellant was having increasing pain with any increased activity which would have prevented
her from working at any position. When asked for clarification of his opinion as to whether
appellant was disabled as of June 12, 2008, he reported on December 1, 2009 that only
Dr. Bede’s opinion supported a finding of disability as of that date. Dr. Fossier did not explain
or offer any medical rationale as to why appellant was not disabled as of June 12, 2008, given
that he stated in his July 14, 2009 report that appellant had a documented worsening of her
condition as of June 12, 2008.
The Board has stated that factors which enter into the evaluation of the weight of the
medical evidence are the opportunity for and thoroughness of examination, the accuracy and
completeness of the doctor’s knowledge of the facts and medical history, the care of analysis
manifested and the medical rationale expressed in support of the doctor’s opinion.8
When there are opposing reports of virtually equal weight and rationale, the case must be
referred to a referee physician, pursuant to 5 U.S.C. § 8123(a), to resolve the conflict.9 A referral
to an impartial medical specialist, however, is not required if the medical evidence supporting
one conclusion is more consistent, logical and well reasoned than evidence supporting a contrary
conclusion. The Office’s own regulations and long-standing Board precedent allow a finding of
disability to be made on the weight of the medical evidence.10
The Board concludes that both Dr. Bede and Dr. Fossier support a finding that appellant’s
condition had worsened as of June 12, 2008, there is no conflict of medical opinion in this
regard. Dr. Bede offered a well-rationalized opinion explaining why appellant’s condition as of
June 12, 2008 also caused total disability due to multiple work restrictions, based upon his
examination and treatment of appellant, as well as the x-ray evidence. The Board concludes that
Dr. Fossier’s opinion that appellant was not disabled as of June 12, 2008 is of limited probative
value as it was inconsistent with his previous opinion that appellant’s condition had objectively
worsened as of June 12, 2008 was not based upon a physical examination given the nature of the
injury. The Board thus concludes that Dr. Bede’s opinion that appellant’s right knee worsened
and caused disability as of June 12, 2008 is the weight of the medical opinion evidence and
establishes appellant’s claim of recurrence of disability.

8

See Adrienne L. Wintrip, 38 ECAB 373 (1987).

9

William C. Bush, 40 ECAB 1064 (1989).

10

Supra note 8.

5

CONCLUSION
The Board finds that appellant has established a recurrence of disability as of
June 12, 2008.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2009 is reversed.
Issued: June 23, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

